Case 20-06070-sms        Doc 13    Filed 08/31/20 Entered 08/31/20 15:59:49            Desc Main
                                   Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


IN RE:
                                                     Case No. 14-75160-sms
ANTHONY CARVER MCCLARN,                              Chapter 13

      Debtor.


ANTHONY CARVER MCCLARN,

      Plaintiff,

v.                                                   Adversary No. 20-06070-sms

CITIZENS TRUST BANK and LOANCARE,
LLC,

      Defendants.


     MOTION FOR JUDGMENT ON THE PLEADINGS AND MOTION TO DISMISS

         COME NOW, Citizens Trust Bank (“Citizens”) and LoanCare, LLC (“LoanCare”)

(collectively, the “Defendants”), and file this Motion for Judgment on the Pleadings pursuant to

Fed. R. Civ. P. 12(c) and Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(1), and hereby

move this Court for an Order dismissing the above-styled adversary for lack of subject matter

jurisdiction and failure to state a claim upon which relief can be granted. In support of this

Motion, Defendants rely on their Memorandum of Law, filed contemporaneously herewith.

         WHEREFORE, Defendants pray for relief as follows:

         a) That this Court dismiss the Plaintiff’s claims under the Real Estate Settlement

            Procedures Act, Truth in Lending Act, and for a state law accounting for lack of

            subject matter jurisdiction, and in the event that this Court deems it has jurisdiction



                                                 1
Case 20-06070-sms       Doc 13    Filed 08/31/20 Entered 08/31/20 15:59:49             Desc Main
                                  Document     Page 2 of 2



           over these claims, that they be dismissed for failure to state a claim upon which relief

           can be granted;

       b) That the remaining claims in the Complaint be dismissed for failure to state a claim

           upon which relief can be granted; and

       c) For any other relief this Court deems just and proper.

       Respectfully submitted, this 31st day of August 2020.

                                                     /s/ Bret J. Chaness
                                                     BRET J. CHANESS (GA Bar No. 720572)
                                                     RUBIN LUBLIN, LLC
                                                     3140 Avalon Ridge Place, Suite 100
                                                     Peachtree Corners, GA 30071
                                                     (678) 281-2730 (Telephone)
                                                     (404) 921-9016 (Facsimile)
                                                     bchaness@rlselaw.com

                                                     Attorney for Citizens Trust Bank and
                                                     LoanCare, LLC



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 31st day of August 2020, I caused a copy of the within and

foregoing to be filed by CM/ECF, which will serve notice on all parties.

                                                     /s/ Bret J. Chaness
                                                     BRET J. CHANESS (GA Bar No. 720572)




                                                2
